Citation Nr: 0703290	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a heart condition, 
peripheral neuropathy of the upper and lower extremities, and 
hypertension, as secondary to diabetes mellitus Type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in addition to the issues on the cover page of this 
decision, denied claims of service connection for bilateral 
hearing loss, bilateral otitis media, and tinnitus.  The 
veteran's December 2004 notice of disagreement appealed all 
of these matters.  Thereafter, a January 2005 rating decision 
granted service connection for tinnitus, which was considered 
a full grant of the sought benefit.  

A January 2005 statement of the case addressed service 
connection for bilateral hearing loss, bilateral otitis 
media, and diabetes mellitus with various secondary 
disorders; the veteran's March 2005 VA Form 9, however, 
perfected an appeal concerning only the issues of diabetes 
mellitus as to due to herbicide exposure and associated 
secondary disorders.  Thus, claims concerning bilateral 
hearing loss and otitis media are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, further 
evidentiary development is necessary.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In this case, the veteran has not alleged, and nor does the 
evidence, show that he had active military service in Vietnam 
(instead the veteran's service personnel records show foreign 
service only in Iceland, and the National Personnel Records 
Center found no service in Vietnam).  Rather, the veteran has 
contended that he was exposed to Agent Orange during his 
service at Webb Air Force Base (AFB) in Texas.  

In a November 2003 statement, the veteran described that he 
had been an aircraft radio/navigation repairman, and Webb AFB 
was a refueling stop for aircraft going to and from the West 
Coast and ultimately on to Vietnam.  When repairing C-130 
cargo planes and Marine fighter jets, he had to crawl into 
electric bays to reach the equipment.  He remembered on 
several occasions working on C-130s loaded with pallets with 
55 gallon drums with orange stripes.  The veteran stated that 
these aircraft were used to ship Agent Orange to Vietnam, and 
that he had thus been exposed to herbicides.

Given these allegations, and considering VA's duty to assist 
in the development of a claim, the Board determines that the 
information should be sent to U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly called U.S. Armed 
Forces Service Center for Research of Unit Records 
(USASCRUR)) for investigation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

3.  The RO should send a request to JSRRC 
to investigate whether during the 
veteran's time at Webb AFB as shown in his 
personnel records C-130 cargo planes 
carrying Agent Orange to and from the West 
Coast stopped there for servicing and/or 
repair, and whether these planes carried 
Agent Orange to Vietnam.  

4.  Only if  the RO determines that actual 
exposure to Agent Orange has been verified 
through records research, the veteran 
should undergo a VA examination by an 
appropriate specialist. All necessary 
tests and studies should be conducted and 
all clinical manifestations should be 
reported in detail. The examiner should 
review the claims file and opine whether 
it is at least as likely as not that the 
veteran developed diabetes mellitus, type 
II, as a consequence of his verified 
exposure to Agent Orange in service. 
Should such an etiological relationship be 
established, the examiner should further 
provide opinions regarding the possible 
relationship between diabetes mellitus and 
the remaining conditions on appeal. 
Reasons and bases for all conclusions 
should be provided. 

5.  Then, the RO should readjudicate a 
claim of service connection for diabetes 
mellitus type II as due to exposure to 
herbicide agents, and claims of secondary 
service connection for a heart condition, 
peripheral neuropathy of upper and lower 
extremities, and hypertension.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



